IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40494

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 764
                                                )
       Plaintiff-Respondent,                    )     Filed: November 26, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ANTHONY C. IRELAND, aka CRAIG                   )     THIS IS AN UNPUBLISHED
IRELAND,                                        )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Anthony C. Ireland, aka Craig Ireland pled guilty to lewd conduct with a minor under
sixteen. I.C. § 18-1508. In exchange for his guilty plea, an additional charge was dismissed.
The district court sentenced Ireland to a unified term of twenty years, with a minimum period of
confinement of five years. Ireland filed an I.C.R 35 motion, which the district court denied.
Ireland appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Ireland’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Ireland’s
Rule 35 motion is affirmed.




                                             2